--------------------------------------------------------------------------------

Exhibit 10.1


 
AMENDED AND RESTATED
JACKSONVILLE SAVINGS BANK
SALARY CONTINUATION PLAN I
 
This Amended and Restated Salary Continuation Plan (the “Plan”), is adopted the
24th day of April, 2012 by Jacksonville Savings Bank, a state-chartered savings
bank located in Jacksonville, Illinois (the “Company”).
 
WITNESSETH:
 
WHEREAS, the Company adopted the Jacksonville Savings Bank Salary Continuation
Plan I September 2nd, 2008 (the “Original Plan”); and
 
WHEREAS, the Company now wishes to amend and restate the Original Plan to
provide greater clarity with respect to the amounts of benefits to be provided
and their timing.
 
NOW THEREFORE, in Company adopts the following Plan:
 
ARTICLE 1
DEFINITIONS
 
For the purpose of this Plan, the following phrases or terms shall have the
indicated meanings:
 
1.1 “Account Value” means the amount shown on a Participant’s Schedule A under
the heading “Account Value.”  This amount may be different from the Accrued
Benefit.  The Account Value for any date other than the last day of a Plan Year
shall be determined by adding the prorated increase attributable to the current
Plan Year to the Account Value for the previous Plan Year.
 
1.2 “Administrator” means the Board or its designee.
 
1.3 “Affiliate” means any business entity with whom the Company would be
considered a single Company under Section 414(b) and 414(c) of the Code.  Such
term shall be interpreted in a manner consistent with the definition of “service
recipient” contained in Code Section 409A.
 
1.4 “Beneficiary” means the person or persons designated in writing by a
Participant to receive benefits hereunder in the event of the Participant’s
death.
 
 
 

--------------------------------------------------------------------------------

 
 
1.5 “Beneficiary Designation Form” means the form established from time to time
by the Administrator that the Participant completes signs and returns to the
Administrator to designate one or more Beneficiaries
 
1.6 “Board” means the Board of Directors of the Company.
 
1.7 “Cause” means any of the following acts or circumstances: gross negligence
or gross neglect of duties to the Company; conviction of a felony or of a gross
misdemeanor involving moral turpitude in connection with the Participant’s
employment with the Company; or fraud, disloyalty, dishonesty or willful
violation of any law or significant Company policy committed in connection with
the Participant's employment and resulting in a material adverse effect on the
Company.
 
1.8 “Change in Control” means a change in the ownership or effective control of
the Company, or in the ownership of a substantial portion of the assets of the
Company, as such change is defined in Code Section 409A and regulations
thereunder.
 
1.9 “Claimant” means a person who believes that he or she is being denied a
benefit to which he or she is entitled hereunder.
 
1.10 “Code” means the Internal Revenue Code of 1986, as amended.
 
1.11 “Disability” means a condition of a Participant whereby the Participant
either: (i) is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company.  The Administrator
will determine whether the Participant has incurred a Disability based on its
own good faith determination and may require the Participant to submit to
reasonable physical and mental examinations for this purpose.  The Participant
will also be deemed to have incurred a Disability if determined to be totally
disabled by the Social Security Administration or in accordance with a
disability insurance program, provided that the definition of disability applied
under such disability insurance program complies with the initial sentence of
this Section.
 
1.12 “Early Retirement” means Separation from Service after Early Retirement Age
and before Normal Retirement Age.
 
 
 

--------------------------------------------------------------------------------

 
 
1.13 “Early Retirement Age” for a particular Participant means the date the
Participant attains age fifty-five (55) and completes five (5) Years of Service.
 
1.14  “Effective Date” means January 1, 2008.
 
1.15 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
 
1.16 “Normal Retirement Age” ” for a particular Participant means the date the
Participant attains age sixty-five (65).
 
1.17 “Participant” means an employee of the Company (i) who is selected to
participate in the Plan, (ii) who elects to participate in the Plan, (iii) who
signs a Participation Agreement, (iv) whose Participation Agreement and
Beneficiary Designation Form are accepted by the Administrator, (v) who
commences participation in the Plan, and (whose participation has not
terminated.
 
1.18 “Participation Agreement” means the form established by the Administrator
that the Participant completes, signs and returns to the Administrator to
acknowledge participation in the Plan.
 
1.19 “Plan Year” means each twelve (12) month period commencing on January 1 and
ending on December 31 of each year.  The initial Plan Year shall commence on the
Effective Date and end on the following December 31.
 
1.20 “Schedule A” means the schedule attached to a Participant’s Participation
Agreement and made a part hereof.  Schedule A shall be updated upon a change to
any of the benefits described in Article 3 hereof.
 
1.21 “Separation from Service” means a termination of the Participant’s
employment with the Company and its Affiliates for reasons other than death or
Disability.  A Separation from Service may occur as of a specified date for
purposes of the Plan even if the Participant continues to provide some services
for the Company or its Affiliates after that date, provided that the facts and
circumstances indicate that the Company and the Participant reasonably
anticipated at that date that either no further services would be performed
after that date, or that the level of bona fide services the Participant would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than fifty percent (50%) of the average
level of bona fide services performed over the immediately preceding thirty-six
(36) month period (or the full period during which the Participant performed
services for the Company, if that is less than thirty-six (36) months).  A
Separation from Service will not be deemed to have occurred while the
Participant is on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six (6) months or, if
longer, the period for which a statute or contract provides the Participant with
the right to reemployment with the Company.  If the Participant’s leave exceeds
six (6) months but the Participant is not entitled to reemployment under a
statute or contract, the Participant incurs a Separation of Service on the next
day following the expiration of such six (6) month period.  In determining
whether a Separation of Service occurs the Administrator shall take into
account, among other things, the definition of “service recipient” and “Company”
set forth in Treasury regulation §1.409A-1(h)(3).  The Administrator shall have
full and final authority, to determine conclusively whether a Separation from
Service occurs, and the date of such Separation from Service.
 
 
 

--------------------------------------------------------------------------------

 
 
1.22 “Specified Employee” means an individual that satisfies the definition of a
“key employee” of the Company as such term is defined in Code §416(i) (without
regard to Code §416(i)(5)), provided that the stock of the Company is publicly
traded on an established securities market or otherwise, as defined in Code
§1.897-1(m).  If the Participant is a key employee at any time during the twelve
(12) months ending on December 31, the Participant is a Specified Employee for
the twelve (12) month period commencing on the first day of the following April.
 
1.23 “Years of Service” means the twelve (12) consecutive month period beginning
on the Participant’s date of hire and any twelve (12) month anniversary thereof
during the entirety of which the Participant is an employee of the
Company.  Service with a subsidiary or other entity controlled by the Company
before the time the entity became a subsidiary or came under the control of the
Company shall not be considered credited service.
 
ARTICLE 2
ELIGIBILITY AND PARTICIPATION
 
2.1           Selection by Administrator.  Participation in the Plan shall be
limited to those employees of the Company selected by the Administrator, in its
sole discretion, to participate in the Plan.  Participation in the Plan shall be
limited to a select group of management or highly compensated employees employed
by or providing services to the Bank.
 
2.2           Enrollment Requirements.  As a condition to participation, and in
addition to the requirements in Section 2.1, each selected employee shall
complete, execute and return to the Administrator (i) a Participation Agreement
Form and (ii) a Beneficiary Designation Form.  In addition, the Administrator
may establish from time to time such other enrollment requirements as it
determines in its sole discretion are necessary.
 
2.3           Eligibility; Commencement of Participation.  Provided an employee
selected to participate in the Plan has met all enrollment requirements set
forth in this Plan and required by the Administrator, that employee will become
a Participant, be covered by the Plan and will be eligible to receive benefits
at the time and in the manner provided hereunder, subject to the provisions of
the Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
2.4           Termination of Participation.  If the Administrator determines
that a Participant no longer qualifies as a member of a select group of
management or highly compensated employees as such group is determined according
to ERISA, the Administrator shall have the right to prevent the Participant from
accruing additional benefits hereunder.
 
ARTICLE 3
PAYMENT OF BENEFITS
 
3.1           Normal Retirement Benefit.  Upon Separation from Service after
Normal Retirement Age, the Company shall pay the Participant the annual benefit
shown on the Participant’s Participation Agreement.  The annual benefit will be
paid in equal monthly installments commencing the month following Separation
from Service and continuing for ten (10) years, subject to the conditions and
limitations hereinafter set forth.
 
3.2           Early Retirement Benefit.  If Early Retirement occurs, the Company
shall pay the Participant the annual Early Retirement benefit shown on the
Participant’s Schedule A for the Plan Year ending immediately prior to
Separation from Service.  The annual benefit will be paid in equal monthly
installments commencing the month following Separation from Service and
continuing for ten (10) years.
 
3.3           Early Termination Benefit.  Except as provided in Section 3.5, if
a Participant incurs a Separation from Service prior to Early Retirement Age,
the Company shall not pay the Participant any benefit hereunder.
 
3.4           Disability Benefit.  In the event the Participant suffers a
Disability prior to Normal Retirement Age the Company shall pay the Participant
the annual Disability benefit shown on the Participant’s Schedule A for the Plan
Year ending immediately prior to Disability.  The annual benefit will be paid in
equal monthly installments commencing the month following Disability and
continuing for ten (10) years.
 
3.5           Change in Control Benefit.  If a Change in Control occurs,
followed by Separation of Service prior to Normal Retirement Age, the Company
shall pay the Participant the Normal Retirement Benefit shown on the
Participant’s Participation Agreement.  The annual benefit will be paid in equal
monthly installments commencing the month following Separation from Service and
continuing for ten (10) years.
 
3.6           Death Prior to Commencement of Benefit Payments.  In the event a
Participant dies prior to Separation from Service and Disability, the Company
shall pay the Participant’s Beneficiary the Normal Retirement Benefit shown on
the Participant’s Participation Agreement.  The annual benefit will be paid in
equal monthly installments commencing the month following the Participant’s
death and continuing for ten (10) years.
 
 
 

--------------------------------------------------------------------------------

 
 
3.7           Death Subsequent to Commencement of Benefit Payments.  In the
event a Participant dies while receiving payments, but prior to receiving all
payments due and owing hereunder, the Company shall pay the Participant’s
Beneficiary the same amounts at the same times as the Company would have paid
the Participant had the Participant survived.
 
3.8           Termination for Cause.  If the Company terminates a Participant’s
employment for Cause, then that Participant shall not be entitled to any
benefits under the terms of this Plan.
 
3.9           Restriction on Commencement of Distributions.  Notwithstanding any
provision of this Plan to the contrary, if a Participant is considered a
Specified Employee at the time of Separation from Service, the provisions of
this Section shall govern all distributions to that Participant
hereunder.  Distributions which would otherwise be made to the Participant due
to Separation from Service shall not be made during the first six (6) months
following Separation from Service.  Rather, any distribution which would
otherwise be paid to the Participant during such period shall be accumulated and
paid to the Participant in a lump sum on the first day of the seventh month
following Separation from Service, or if earlier, upon the Participant’s
death.  All subsequent distributions shall be paid as they would have had this
Section not applied.
 
3.10           Acceleration of Payments.  Except as specifically permitted
herein, no acceleration of the time or schedule of any payment may be made
hereunder.  Notwithstanding the foregoing, payments may be accelerated, in
accordance with the provisions of Treasury Regulation §1.409A-3(j)(4) in the
following circumstances: (i) as a result of certain domestic relations orders;
(ii) in compliance with ethics agreements with the federal government; (iii) in
compliance with the ethics laws or conflicts of interest laws; (iv) in limited
cashouts (but not in excess of the limit under Code §402(g)(1)(B)); (v) to pay
employment-related taxes; or (vi) to pay any taxes that may become due at any
time that the Plan fails to meet the requirements of Code Section 409A.
 
3.11           Delays in Payment by Company.  A payment may be delayed to a date
after the designated payment date under any of the circumstances described
below, and the provision will not fail to meet the requirements of establishing
a permissible payment event.  The delay in the payment will not constitute a
subsequent deferral election, so long as the Company treats all payments to
similarly situated Participants on a reasonably consistent basis.
 
(a)           Payments subject to Code Section 162(m).  If the Company
reasonably anticipates that the Company’s deduction with respect to any
distribution under this Plan would be limited or eliminated by application of
Code Section 162(m), then to the extent deemed necessary by the Company to
ensure that the entire amount of any distribution from this Plan is deductible,
the Company may delay payment of any amount that would otherwise be distributed
under this Plan.  The delayed amounts shall be distributed to the Participant
(or the Beneficiary in the event of the Participant’s death) at the earliest
date the Company reasonably anticipates that the deduction of the payment of the
amount will not be limited or eliminated by application of Code Section 162(m).
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Payments that would violate Federal securities laws or other
applicable law.  A payment may be delayed where the Company reasonably
anticipates that the making of the payment will violate Federal securities laws
or other applicable law provided that the payment is made at the earliest date
at which the Company reasonably anticipates that the making of the payment will
not cause such violation.  The making of a payment that would cause inclusion in
gross income or the application of any penalty provision of the Internal Revenue
Code is not treated as a violation of law.
 
(c)           Solvency.  Notwithstanding the above, a payment may be delayed
where the payment would jeopardize the ability of the Company to continue as a
going concern.
 
3.12           Treatment of Payment as Made on Designated Payment Date.  Solely
for purposes of determining compliance with Code Section 409A, any payment under
this Plan made after the required payment date shall be deemed made on the
required payment date provided that such payment is made by the latest of: (i)
the end of the calendar year in which the payment is due; (ii) the 15th day of
the third calendar month following the payment due date; (iii) if Company cannot
calculate the payment amount on account of administrative impracticality which
is beyond the Participant’s control, the end of the first calendar year which
payment calculation is practicable; and (iv) if Company does not have sufficient
funds to make the payment without jeopardizing the Company’s solvency, in the
first calendar year in which the Company’s funds are sufficient to make the
payment.
 
3.13           Facility of Payment.  If a distribution is to be made to a minor,
or to a person who is otherwise incompetent, then the Administrator may make
such distribution: (i) to the legal guardian, or if none, to a parent of a minor
payee with whom the payee maintains his or her residence; or (ii) to the
conservator or administrator or, if none, to the person having custody of an
incompetent payee.  Any such distribution shall fully discharge the Company and
the Administrator from further liability on account thereof.
 
3.14           Excise Tax Limitation.  Notwithstanding any provision of this
Plan to the contrary, if any benefit payment hereunder would be treated as an
“excess parachute payment” under Code Section 280G, the Company shall reduce
such benefit payment to the extent necessary to avoid treating such benefit
payment as an excess parachute payment.  An effected Participant shall be
entitled to only the reduced benefit and shall forfeit any amount over and above
the reduced amount.
 
 
 

--------------------------------------------------------------------------------

 
 
3.15           Changes in Form of Timing of Benefit Payments.  The Company may,
subject to the terms hereof, amend this Plan to delay the timing or change the
form of payments.  Any such amendment:
 
(a)           must take effect not less than twelve (12) months after the
amendment is made;
(b)           must, for benefits distributable due solely to the arrival of a
specified date, or on account of Separation from Service or Change in Control,
delay the commencement of distributions for a minimum of five (5) years from the
date the first distribution was originally scheduled to be made;
(c)           must, for benefits distributable due solely to the arrival of a
specified date, be made not less than twelve (12) months before distribution is
scheduled to begin; and
(d)           may not accelerate the time or schedule of any distribution.
 
ARTICLE 4
BENEFICIARIES
 
4.1           Designation of Beneficiaries.  Each Participant may designate any
person to receive any benefits payable under the Plan upon the Participant’s
death, and the designation may be changed from time to time by the Participant
by filing a new designation.  Each designation will revoke all prior
designations by the Participant, shall be in the form prescribed by the
Administrator, and shall be effective only when filed in writing with the
Administrator during the Participant’s lifetime.  If a Participant names someone
other than the Participant’s spouse as a Beneficiary, the Administrator may, in
its sole discretion, determine that spousal consent is required to be provided
in a form designated by the Administrator, executed by the Participant’s spouse
and returned to the Administrator.  A Participant’s beneficiary designation
shall be deemed automatically revoked if the Beneficiary predeceases the
Participant or if the Participant names a spouse as Beneficiary and the marriage
is subsequently dissolved.
 
4.2           Absence of Beneficiary Designation.  In the absence of a valid
Beneficiary designation, or if, at the time any benefit payment is due to a
Beneficiary, there is no living Beneficiary validly named by a Participant, the
Company shall pay the benefit payment to the Participant’s spouse.  If the
spouse is not living then the Company shall pay the benefit payment to the
Participant’s living descendants per stirpes, and if there no living
descendants, to the Participant’s estate.  In determining the existence or
identity of anyone entitled to a benefit payment, the Company may rely
conclusively upon information supplied by the Participant’s personal
representative, executor, or administrator.
 
ARTICLE 5
ADMINISTRATION





 
5.1           Administrator Duties.  The Administrator shall be responsible for
the management, operation, and administration of the Plan.  When making a
determination or calculation, the Administrator shall be entitled to rely on
information furnished by the Company, Participant or Beneficiary.  No provision
of this Plan shall be construed as imposing on the Administrator any fiduciary
duty under ERISA or other law, or any duty similar to any fiduciary duty under
ERISA or other law.
 
 
 

--------------------------------------------------------------------------------

 
 
5.2           Administrator Authority.  The Administrator shall enforce this
Plan in accordance with its terms, shall be charged with the general
administration of this Plan, and shall have all powers necessary to accomplish
its purposes.
 
5.3           Binding Effect of Decision.  The decision or action of the
Administrator with respect to any question arising out of or in connection with
the administration, interpretation or application of this Plan and the rules and
regulations promulgated hereunder shall be final, conclusive and binding upon
all persons having any interest in this Plan.
 
5.4           Compensation, Expenses and Indemnity.  The Administrator shall
serve without compensation for services rendered hereunder.  The Administrator
is authorized at the expense of the Company to employ such legal counsel and/or
recordkeeper as it may deem advisable to assist in the performance of its duties
hereunder.  Expense and fees in connection with the administration of this Plan
shall be paid by the Company.
 
5.5           Company Information.  The Company shall supply full and timely
information to the Administrator on all matters relating to a Participant’s
compensation, death, Disability or Separation from Service and such other
information as the Administrator reasonably requires.
 
5.6           Compliance with Code Section 409A.  The Company and the
Participant intend that the Plan comply with the provisions of Code Section 409A
to prevent the inclusion in gross income of any amounts deferred hereunder in a
taxable year prior to the year in which amounts are actually paid to the
Participant or Beneficiary.  This Plan shall be construed, administered and
governed in a manner that affects such intent, and the Administrator shall not
take any action that would be inconsistent therewith.
 
ARTICLE 6
CLAIMS AND REVIEW PROCEDURES
 
6.1           Claims Procedure.  A Claimant who has not received benefits under
this Plan that he or she believes should be distributed shall make a claim for
such benefits as follows.
 
(a)           Initiation – Written Claim.  The Claimant initiates a claim by
submitting to the Administrator a written claim for the benefits.  If such a
claim relates to the contents of a notice received by the Claimant, the claim
must be made within sixty (60) days after such notice was received by the
Claimant.  All other claims must be made within one hundred eighty (180) days of
the date on which the event that caused the claim to arise occurred.  The claim
must state with particularity the determination desired by the Claimant.
(b)           Timing of Administrator Response.  The Administrator shall respond
to such Claimant within ninety (90) days after receiving the claim.  If the
Administrator determines that special circumstances require additional time for
processing the claim, the Administrator can extend the response period by an
additional ninety (90) days by notifying the Claimant in writing, prior to the
end of the initial ninety (90) day period, that an additional period is
required.  The notice of extension must set forth the special circumstances and
the date by which the Administrator expects to render its decision.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Notice of Decision.  If the Administrator denies part or all of
the claim, the Administrator shall notify the Claimant in writing of such
denial.  The Administrator shall write the notification in a manner calculated
to be understood by the Claimant.  The notification shall set forth:  (i) the
specific reasons for the denial; (ii) a reference to the specific provisions of
this Plan on which the denial is based; (iii) a description of any additional
information or material necessary for the Claimant to perfect the claim and an
explanation of why it is needed; (iv) an explanation of this Plan’s review
procedures and the time limits applicable to such procedures; and (v) a
statement of the Claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.
 
6.2           Review Procedure.  If the Administrator denies part or all of the
claim, the Claimant shall have the opportunity for a full and fair review by the
Administrator of the denial as follows.
 
(a)           Initiation – Written Request.  To initiate the review, the
Claimant, within sixty (60) days after receiving the Administrator’s notice of
denial, must file with the Administrator a written request for review.
(b)           Additional Submissions – Information Access.  The Claimant shall
then have the opportunity to submit written comments, documents, records and
other information relating to the claim.  The Administrator shall also provide
the Claimant, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the Claimant’s claim for benefits.
(c)           Considerations on Review.  In considering the review, the
Administrator shall take into account all materials and information the Claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.
(d)           Timing of Administrator Response.  The Administrator shall respond
in writing to such Claimant within sixty (60) days after receiving the request
for review.  If the Administrator determines that special circumstances require
additional time for processing the claim, the Administrator can extend the
response period by an additional sixty (60) days by notifying the Claimant in
writing, prior to the end of the initial sixty (60) day period, that an
additional period is required.  The notice of extension must set forth the
special circumstances and the date by which the Administrator expects to render
its decision.
(e)           Notice of Decision.  The Administrator shall notify the Claimant
in writing of its decision on review.  The Administrator shall write the
notification in a manner calculated to be understood by the Claimant.  The
notification shall set forth:  (a) the specific reasons for the denial; (b) a
reference to the specific provisions of this Plan on which the denial is based;
(c) a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and (d) a statement of the Claimant’s right to
bring a civil action under ERISA Section 502(a).
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 7
AMENDMENT AND TERMINATION
 
7.1           Amendment Generally.  This Plan may be amended only by a written
agreement signed by the Company, provided that such amendment does not reduce or
eliminate any vested benefit hereunder.
 
7.2           Amendment to Insure Proper Characterization.  Notwithstanding
anything in this Plan to the contrary, the Plan may be amended by the Company at
any time, if found necessary in the opinion of the Company,( i) to ensure that
the Plan is characterized as plan of deferred compensation maintained for a
select group of management or highly compensated employees as described under
ERISA, (ii) to conform the Plan to the requirements of any applicable law or
(iii) to comply with the written instructions of the Company’s auditors or
banking regulators.
 
7.3           Termination Generally.  This Plan may be terminated only by a
written agreement signed by the Company.  In case of such termination, the
benefit to be paid to each Participant hereunder shall be the Participant’s
Account Value.  However, except as provided in Section 7.4, Plan termination
shall not cause a distribution of benefits hereunder.  Rather, upon termination
benefit distributions will be made at the earliest distribution event permitted
under Article 2.
 
7.4           Effect of Complete Termination.  Notwithstanding anything to the
contrary in Section 7.3, and subject to the requirements of Code Section 409A
and Treasury Regulations §1.409A-3(j)(4)(ix), at certain times the Company may
completely terminate and liquidate the Plan.  In the event of such a complete
termination, the Company shall pay the Account Value to the Participant.  Such
complete termination of the Plan shall occur only under the following
circumstances and conditions.
 
(a)           Corporate Dissolution or Bankruptcy.  The Company may terminate
and liquidate this Plan within twelve (12) months of a corporate dissolution
taxed under Code Section 331, or with the approval of a bankruptcy court
pursuant to 11 U.S.C. §503(b)(1)(A), provided that all benefits paid under the
Plan are included in the Participant’s gross income in the latest of: (i) the
calendar year which the termination occurs; (ii) the calendar year in which the
amount is no longer subject to a substantial risk of forfeiture; or (iii) the
first calendar year in which the payment is administratively practicable.
(b)           Change in Control.  The Company may terminate and liquidate this
Plan by taking irrevocable action to terminate and liquidate within the thirty
(30) days preceding or the twelve (12) months following a Change in
Control.  This Plan will then be treated as terminated only if all substantially
similar arrangements sponsored by the Company which are treated as deferred
under a single plan under Treasury Regulations §1.409A-1(c)(2) are terminated
and liquidated with respect to each participant who experienced the Change in
Control so that the Participant and any participants in any such similar
arrangements are required to receive all amounts of compensation deferred under
the terminated arrangements within twelve (12) months of the date the Company
takes the irrevocable action to terminate the arrangements.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Discretionary Termination.  The Company may terminate and
liquidate this Plan provided that: (i) the termination does not occur proximate
to a downturn in the financial health of the Company; (ii) all arrangements
sponsored by the Company and Affiliates that would be aggregated with any
terminated arrangements under Treasury Regulations §1.409A-1(c) are terminated;
(iii) no payments, other than payments that would be payable under the terms of
this Plan if the termination had not occurred, are made within twelve (12)
months of the date the Company takes the irrevocable action to terminate this
Plan; (iv) all payments are made within twenty-four (24) months following the
date the Company takes the irrevocable action to terminate and liquidate this
Plan; and (v) neither the Company nor any of its Affiliates adopt a new
arrangement that would be aggregated with any terminated arrangement under
Treasury Regulations §1.409A-1(c) if the Participant participated in both
arrangements, at any time within three (3) years following the date the Company
takes the irrevocable action to terminate this Plan.
 
ARTICLE 8
MISCELLANEOUS
 
8.1           No Effect on Other Rights.  This Plan and each Participant’s
Participation Agreements constitute the entire agreement between the Company and
the Participant as to the subject matter hereof.  No rights are granted to any
Participant by virtue of this Plan other than those specifically set forth
herein.  Nothing contained herein will confer upon the Participant the right to
be retained in the service of the Company nor limit the right of the Company to
discharge or otherwise deal with the Participant without regard to the existence
hereof.
 
8.2           State Law.  To the extent, not governed by ERISA, the provisions
of this Plan shall be construed and interpreted according to the internal law of
the State of Illinois without regard to its conflicts of laws principles.
 
8.3           Validity.  In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.
 
8.4           Nonassignability.  Benefits under this Plan cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.
 
8.5           Unsecured General Creditor Status.  Payment to the Participant or
any Beneficiary hereunder shall be made from assets which shall continue, for
all purposes, to be part of the general, unrestricted assets of the Company and
no person shall have any interest in any such asset by virtue of any provision
of this Plan.  The Company’s obligation hereunder shall be an unfunded and
unsecured promise to pay money in the future.  In the event that the Company
purchases an insurance policy insuring the life of the Participant to recover
the cost of providing benefits hereunder, neither the Participant nor the
Beneficiary shall have any rights whatsoever in said policy or the proceeds
therefrom.
 
 
 

--------------------------------------------------------------------------------

 
 
8.6           Life Insurance.  If the Company chooses to obtain insurance on the
life of a Participant in connection with its obligations under this Plan, the
Participant hereby agrees to take such physical examinations and to truthfully
and completely supply such information as may be required by the Company or the
insurance company designated by the Company.
 
8.7           Unclaimed Benefits.  The Participant shall keep the Company
informed of the Participant’s current address and the current address of the
Beneficiary.  If the location of the Participant is not made known to the
Company within three years after the date upon which any payment of any benefits
may first be made, the Company shall delay payment of the Participant’s benefit
payment(s) until the location of the Participant is made known to the Company;
however, the Company shall only be obligated to hold such benefit payment(s) for
the Participant until the expiration of three (3) years.  Upon expiration of the
three (3) year period, the Company may discharge its obligation by payment to
the Beneficiary.  If the location of the Beneficiary is not made known to the
Company by the end of an additional two (2) month period following expiration of
the three (3) year period, the Company may discharge its obligation by payment
to the Participant’s estate.  If there is no estate in existence at such time or
if such fact cannot be determined by the Company, the Participant and
Beneficiary shall thereupon forfeit all rights to any benefits provided under
this Plan.
 
8.8           Suicide or Misstatement.  No benefit shall be distributed
hereunder if the Participant commits suicide within two (2) years after the
Effective Date, or if an insurance company which issued a life insurance policy
covering the Participant and owned by the Company denies coverage (i) for
material misstatements of fact made by the Participant on an application for
life insurance, or (ii) for any other reason.
 
8.9           Removal. Notwithstanding anything in this Plan to the contrary,
the Company shall not distribute any benefit under this Plan if a Participant is
subject to a final removal or prohibition order issued pursuant to Section 8(e)
of the Federal Deposit Insurance Act.  Furthermore, any payments made to a
Participant pursuant to this Plan shall, if required, comply with 12 U.S.C.
1828, FDIC Regulation 12 CFR Part 359 and any other regulations or guidance
promulgated thereunder.
 
8.10          Forfeiture Provision.  A Participant shall forfeit any
non-distributed benefits under this Agreement if during the term of his
employment or within twenty-four (24) months following a Separation from
Service, the Participant, directly or indirectly, either as an individual or as
a proprietor, stockholder, member, manager, partner, officer, director,
employee, agent, consultant or independent contractor of any individual,
partnership, corporation, limited liability company or other entity (excluding
an ownership interest of three percent (3%) or less in the stock of a
publicly-traded company):
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           becomes employed by, participates in, or becomes connected in any
manner with the ownership, management, operation or control of any bank, savings
and loan or other similar financial institution if the Participant’s
responsibilities will include providing banking or other financial services
within twenty-five (25) miles of any office maintained by the Company as of the
date of the termination of the Participant’s employment;
(b)           participates in any way in hiring or otherwise engaging, or
assisting any other person or entity in hiring or otherwise engaging, on a
temporary, part-time or permanent basis, any individual who was employed by the
Company as of the date of termination of the Participant’s employment;
(c)           assists, advises, or serves in any capacity, representative or
otherwise, any third party in any action against the Company or transaction
involving the Company;
(d)           sells, offers to sell, provides banking or other financial
services, assists any other person in selling or providing banking or other
financial services, or solicits or otherwise competes for, either directly or
indirectly, any orders, contract, or accounts for services of a kind or nature
like or substantially similar to the financial services performed or financial
products sold by the Company (the preceding hereinafter referred to as
“Services”), to or from any person or entity from whom the Participant or the
Company, to the knowledge of the Participant provided banking or other financial
services, sold, offered to sell or solicited orders, contracts or accounts for
Services during the two (2) year period immediately prior to the termination of
the Participant’s employment;
(e)           divulges, discloses, or communicates to others in any manner
whatsoever, any confidential information of the Company, to the knowledge of the
Participant, including, but not limited to, the names and addresses of customers
or prospective customers, of the Company or any Subsidiary, as they may have
existed from time to time, of work performed or services rendered for any
customer, any method and/or procedures relating to projects or other work
developed for the Company, earnings or other information concerning the Company.
The restrictions contained in this subparagraph (e) apply to all information
regarding the Company, regardless of the source who provided or compiled such
information.  Notwithstanding anything to the contrary, all information referred
to herein shall not be disclosed unless and until it becomes known to the
general public from sources other than the Participant.


8.11          Solicitation after Separation from Service.  If during the period
of two (2) years following a Participant’s Separation from Service the
Participant, without the prior written consent of the Company, solicits any
employee of the Company for the purpose of hiring such employee away from the
company, then the Participant shall forfeit any benefits under this
Plan.  Further, if during the period of two (2) years following a Participant’s
Separation from Service the Participant, without the prior written consent of
the Company, solicits any customer of the Company for the purpose of obtaining
such customer’s business relationship in any manner that would be deemed as
competitive to the Company, then the Participant shall forfeit any benefits
under this Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
8.12          Change in Control.  The provisions detailed in Sections 8.10 and
8.11 shall not be enforceable following a Change in Control.
 
8.13          Notice.  Any notice, consent or demand required or permitted to be
given to the Company or Administrator under this Plan shall be sufficient if in
writing and hand-delivered or sent by registered or certified mail to the
Company’s principal business office.  Any notice or filing required or permitted
to be given to a Participant or Beneficiary under this Plan shall be sufficient
if in writing and hand-delivered or sent by mail to the last known address of
the Participant or Beneficiary, as appropriate.  Any notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark or on the receipt for registration or certification.
 
8.14          Headings and Interpretation.  Headings and sub-headings in this
Plan are inserted for reference and convenience only and shall not be deemed
part of this Plan.  Wherever the fulfillment of the intent and purpose of this
Plan requires and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.
 
8.15          Alternative Action.  In the event it becomes impossible for the
Company or the Administrator to perform any act required by this Plan due to
regulatory or other constraints, the Company or Administrator may perform such
alternative act as most nearly carries out the intent and purpose of this Plan
and is in the best interests of the Company, provided that such alternative act
does not violate Code Section 409A.
 
8.16          Coordination with Other Benefits.  The benefits provided for a
Participant or the Beneficiary under this Plan are in addition to any other
benefits available to the Participant under any other plan or program for
employees of the Company.  This Plan shall supplement and shall not supersede,
modify, or amend any other such plan or program except as may otherwise be
expressly provided herein.
 
8.17          Inurement.  This Plan shall be binding upon and shall inure to the
benefit of the Company, its successor and assigns, and the Participants, the
Participants’ successors, heirs, executors, administrators, and the
Beneficiaries.
 
8.18          Tax Withholding.  The Company may make such provisions and take
such action as it deems necessary or appropriate for the withholding of any
taxes which the Company is required by any law or regulation to withhold in
connection with any benefits under the Plan.  Each Participant shall be
responsible for the payment of individual tax liabilities relating to any
benefits paid hereunder.
 
8.19          Aggregation of Plan.  If the Company offers other non-account
balance deferred compensation plans, this Plan and those plans shall be treated
as a single plan to the extent required under Code Section 409A.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, a representative of the Company has executed this Plan as
indicated below:
 
Company:
 


 

By:   /s/ Richard A. Foss   Its:   President and CEO  

 
                                                                                     
                                                                           
 

